10/25/2017
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 August 15, 2017 Session

           CHRISTEN NICOLE PANKRATZ v. DION PANKRATZ

                Appeal from the Chancery Court for Cheatham County
                         No. 16305 Larry J. Wallace, Judge
                      ___________________________________

                            No. M2017-00098-COA-R3-CV
                        ___________________________________

This case involves a post-divorce modification of a parenting plan. The trial court found
that there had been a material change in circumstances since the entry of the parties’
existing parenting plan. Mother appeals the trial court’s modification of the parenting
plan insofar as the trial court did not adopt, in toto, her proposed plan. Father appeals the
trial court’s finding that a material change in circumstances occurred since entry of the
parties’ existing parenting plan but argues, in the alternative, that the trial court should be
affirmed. Discerning no error, we affirm and remand.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                  and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which BRANDON O.
GIBSON and KENNY ARMSTRONG, JJ., joined.

Brenda Rhoton Clark, Nashville, Tennessee, for the appellant, Christen Nicole Pankratz.

Irene R. Haude, Nashville, Tennessee, for the appellee, Dion Pankratz.

                                         OPINION

                       BACKGROUND AND PROCEDURAL HISTORY

       Christen Pankratz (“Mother,” or “Appellant”) and Dion Pankratz (“Father,” or
“Appellee”) are the parents of one minor child, born June 2011. Concurrent with their
divorce in January 2015, the trial court entered a parenting plan for the child. The plan
designated Mother as the primary residential parent but gave each parent equal parenting
time. The parenting plan also specified that Mother and Father would have joint
decision-making in the areas of education, non-emergency health care, religion, and
extracurricular activities. Father has since married Kendra Pankratz (“Step-Mother”).
       On December 11, 2015, Mother filed a petition to modify the parenting plan by
awarding her additional parenting time and major decision-making authority in all four
areas specified in the parenting plan: education, non-emergency healthcare, religious
upbringing, and extracurricular activities.

        As grounds for her petition, Mother averred that the parties’ conflicting social and
religious views concerning the child’s upbringing had led to ongoing disagreements, and
it would be in the best interest of the child to be raised in a single environment. Mother,
a practicing Christian, alleged that, since the parties’ separation, Father had converted to
Messianic Judaism1 (“Father’s Religion”). Following his conversion, Mother averred
that Father had expressed his belief to her that her religion was a form of paganism and
many of Mother’s lifestyle decisions were sinful. Mother further alleged that it was her
understanding that Father’s religion prevents him from associating with non-believers.2
Mother alleged that Father intended to alienate her from the child and that Father
regularly made disparaging remarks to the child about Mother, her religion, and her
lifestyle choices. Mother believes Father’s behavior is causing the child to experience
distress, confusion, and anxiety.

       On January 28, 2016, Father answered Mother’s petition and filed a counter-
petition to modify the parties’ parenting plan. The cross-petitions were heard by the
Chancery Court for Cheatham County on November 3, 2016. Both parties presented
evidence that they were experiencing ongoing conflict with the other party due to their
opposing views. As part of her proof at trial, Mother proffered a recorded conversation
between her and Father illustrating the nature of the parties’ conflict:

        Father [to Mother]: When you say you respect our beliefs then you
        participate in things with (the child) like carving a pumpkin, like
        putting on costumes, any of the stuff that goes on in this place, actually
        is a stumbling block for her and it breaks covenant. . . . What is going
        to happen, and I am just forewarning you, for (the child’s) life, there is
        not going to be both of us, if she decides to walk in covenant in


        1
           Messianic Judaism combines elements of Christianity with elements of Judaism and Jewish
tradition. See Yaakov Ariel, Judaism and Christianity Unite!: The Unique Culture of Messianic Judaism,
in 1 HISTORY AND CONTROVERSIES: INTRODUCTION TO NEW AND ALTERNATIVE RELIGIONS IN AMERICA
191–217 (Eugene V. Gallagher & W. Michael Ashcraft, eds., 2006). While particular teachings vary
between congregations, generally, Messianic Jews believe in the validity of the Old Testament and the
New Testament, and in particular contrast to historic Jewish theology, that Jesus is the Messiah. Id.
        2
         Father testified that his parents, also followers of Messianic Judaism, which he referred to as
“the Hebrew Faith,” are estranged from the other members of his family who do not follow their faith.
                                                 -2-
       obedience, and I hope that she does for her life’s sake, you will become
       estranged to her, she will not look at you as a mother[.]

                                   ...

       Father [to Mother] . . . She’s trying hard to make the two environments
       work and they don’t—they are in opposition to each other. And
       whether you like it or not, our life is in contrast to your life.

Father testified that the aforementioned conversation clearly voiced his opinions.

        Both parties presented evidence illustrating their ongoing disagreements relating
to the child’s non-emergency healthcare, education, religion, and extra-curricular
activities. For example, Father does not believe in vaccinations, while Mother is a
registered nurse and believes vaccinations are an important component of healthcare.
Father desires to homeschool the child, while Mother has enrolled the child in public
school. Father believes Christian and secular holidays are sinful, Mother celebrates both.

        On December 7, 2016, the trial court entered its order, which incorporated its
ruling from the bench. In its order, the trial court found that a material change of
circumstances had occurred since the parties’ divorce based on increasing conflict
between the parents. After evaluating the statutory factors in light of the evidence, the
trial court found it was in the child’s best interest to modify the existing parenting plan
by: (1) effectively vesting educational and non-emergency healthcare decision-making
authority with Mother; and (2) awarding Mother additional parenting time on religious
and secular holidays. The trial court also emphasized that the parenting plan prohibits
both parties from making disparaging remarks about the other parent or their lifestyle
choices in the presence of the child.

                                   ISSUES PRESENTED

The parties present the following issues for review, which we restate and reorder as
follows:

       I. Whether the trial court erred in finding a material change in
       circumstances.

       II. Whether the trial court erred in finding that modifying the parties’
       existing parenting plan is in the child’s best interest.


                                           -3-
      III. Whether the trial court erred “in failing to make any changes to the
      parenting plan to address the alienation by Father and conflict between the
      parties.”

      IV. Whether either Mother or Father should be awarded their attorney’s
      fees on appeal.

                                 STANDARD OF REVIEW

       In an appeal from a bench trial, we review findings of fact “de novo upon the
record of the trial court, accompanied by a presumption of the correctness of the finding,
unless the preponderance of the evidence is otherwise.” Tenn. R. Civ. P. 13(d). However,
we review questions of law de novo with no presumption of correctness. See Armbrister
v. Armbrister, 414 S.W.3d 685, 692 (Tenn. 2013).

       “A trial court’s determinations of whether a material change in circumstances has
occurred and whether modification of a parenting plan serves a child’s best interests are
factual questions.” Id. at 692–93 (citing In re T.C.D., 261 S.W.3d 734, 742 (Tenn. Ct.
App. 1997)). Accordingly, we must presume that a trial court’s findings on these matters
are correct, and we may not overturn them, unless the preponderance of the evidence is
otherwise. See Tenn. R. App. P. 13(d); Armbrister, 414 S.W.3d at 692.

       Due to the unique circumstances surrounding every child, decisions regarding
parenting arrangements are especially fact-driven and require the trial court to consider
numerous statutory factors. See Armbrister, 414 S.W.3d at 693 (citing Holloway v.
Bradley, 230 S.W.2d 1003, 1006 (Tenn. 1950)). Because trial judges have the
opportunity to observe witnesses and make credibility determinations, they are better
positioned to evaluate the facts, and determining the details of a parenting plan is thus
“peculiarly within the broad discretion of the trial judge.” See id. at 693 (citation
omitted). “It is not the function of appellate courts to tweak [a parenting plan] in the
hopes of achieving a more reasonable result than the trial court.” Id. at 693 (quoting
Eldridge v. Eldridge, 42 S.W.3d 82, 88 (Tenn. 2001)).

       Accordingly, we may only reverse a trial court’s decision regarding the details of a
parenting plan if we determine that the trial court abused its discretion in fashioning the
plan. Id. “An abuse of discretion occurs when the trial court . . . appl[ies] an incorrect
legal standard, reaches an illogical result, resolves the case on a clearly erroneous
assessment of the evidence, or relies on reasoning that causes an injustice.” Id. at 693
(quoting Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011)). A trial court
abuses its discretion in establishing a parenting plan “only when the trial court’s ruling
falls outside the spectrum of rulings that might reasonably result from an application of
                                           -4-
the correct legal standards to the evidence found in the record.” See Armbrister, 414
S.W.3d at 693 (quoting Eldridge, 42 S.W.3d at 88).

                                       DISCUSSION

       Cases involving custody and visitation arrangements are among the most
important decisions that courts make. See Krupp v. Cunningham-Grogan, No. M2005-
01098-COA-R3-CV, 2016 WL 2505037, at *6 (Tenn. Ct. App. Aug. 29, 2006) (citation
omitted). The chief purpose when fashioning a permanent parenting plan is always “to
promote the child’s welfare by creating an environment that promotes a nurturing
relationship with both parents.” Id. at *6 (citing Aaby v. Strange, 924 S.W.2d 623, 629
(Tenn. 1996).

       In order to modify an existing parenting plan, the trial court must follow a two-
step process. First, the trial court must determine whether there has been a material
change in circumstances since the entry of the existing parenting plan. See Tenn. Code
Ann. § 36-6-101(a)(2)(B); Hardin v. Hardin, No. W2012-00273-COA-R3-CV, 2012 WL
6727533, at *2 (Tenn. Ct. App. Dec. 27, 2012). Finally, pursuant to the modification
procedures described in Tennessee Code Annotated Section 36-6-405(a), the court must
apply the statutorily enumerated factors, so as to determine whether modification of the
parenting plan is in the best interest of the minor child. Armbrister, 414 S.W.3d at 698.

                       I. MATERIAL CHANGE IN CIRCUMSTANCES

       Father initially challenges the trial court’s determination that a material change in
circumstances occurred since the entry of the parties’ original parenting plan. “Existing
parenting orders are considered res judicata on the facts as they existed at the time the
most recent order was entered.” See Stricklin v. Stricklin, 490 S.W.3d 8, 16 (Tenn. Ct.
App. 2015). Therefore, only after making the threshold determination that a material
change in circumstances has occurred, may the trial court turn to consider whether
modification of an existing parenting plan is in the child’s best interest. See Tenn. Code
Ann. § 36-6-101(a)(2)(C); e.g., Broadrick v. Broadrick, No. M2013-02628-COA-R3-CV,
2015 WL 1947186 (Tenn. Ct. App. Apr. 29, 2015).

       According to Father, “for a change of circumstances to exist, the change must
have occurred after the last order, must not have been reasonably anticipated as of the
time of the last order, and must impact the child in a meaningful way.” Father argues that
Mother was aware of Father’s conversion to Father’s Religion at the time of their



                                           -5-
separation, and the evidence supporting Mother’s contention that Father desires to
alienate the child from her is speculative. We find Father’s argument unavailing. 3

       Concerning a material change in circumstances, Tennessee Code Annotated
Section 36-6-101(a)(2)(C) states:

        If the issue before the court is a modification of the court’s prior decree
        pertaining to a residential parenting schedule, then the petitioner must
        prove by a preponderance of the evidence a material change in
        circumstance affecting the child’s best interest. A material change in
        circumstance does not require a showing of substantial risk of harm to the
        child. A material change of circumstances for purposes of modification of a
        residential parenting schedule may include, but is not limited to, significant
        changes in the needs of the child over time, which may include changes
        relating to age; significant changes in the parent’s living or working
        condition that significantly affect parenting; failure to adhere to the
        parenting plan; or other circumstances making a change in the residential
        parenting time in the best interests of the child.

(emphasis added). In Armbrister, the Tennessee Supreme Court held “that facts or
changed conditions which reasonably could have been anticipated when the initial
residential parenting schedule was adopted may support a finding of a material change in
circumstances, so long as the party seeking modification has proven by a preponderance
of the evidence ‘a material change of circumstance affecting the child’s best interest.’”
Armbrister, 414 S.W.3d at 704 (quoting Tenn. Code Ann. § 36-6-101(a)(2)(C))
(emphasis added). The Tennessee Supreme Court has also recognized that Tennessee
Code Annotated Section 36-6-101(a)(2)(C) sets what is widely known among domestic
law practitioners as a very low threshold for establishing a material change in
circumstances. See id. at 703.

      Based upon the intense level of ongoing conflict between the parties, the trial court
found that Mother had established, by a preponderance of the evidence, that a material

        3
          Father’s brief relies on an outdated standard. To clarify, the 2004 amendment of the child
custody statute “resulted in Tennessee having a different set of criteria for determining whether a material
change in circumstances exists for modification of a ‘residential parenting schedule’ as compared to the
standard that applies for modification of ‘custody’—a statutory term the Court of Appeals has equated to
the designation of a ‘primary residential parent.’ Armbrister, 414 S.W.3d 685, 703 (internal quotations
and citations omitted). Because Mother was already designated as the primary residential parent in this
case, modification of a parenting plan under section 36-6-101(a)(2)(C) is at issue, and section 36-6-
101(a)(2)(C) “sets a very low threshold for establishing a material change in circumstances.” Id. (internal
quotations and citations omitted).
                                                   -6-
change in circumstances had occurred since entry of the parties’ existing parenting plan.
Specifically, the trial court found that, “the basis to modify the plan [is] the overall
conflict that’s resulted between the two parents since the divorce and as it relates to the
parenting, the child in school, and the medical needs.” Both parties testified concerning
their opposing views concerning the child’s upbringing and their ongoing disagreements.
We cannot conclude that the evidence preponderates against the trial court’s finding that
a material change in circumstance occurred since entry of the parties’ original parenting
plan.

                                 II. BEST INTEREST OF THE CHILD

       Our conclusion that the proof supports the trial court’s finding of a material
change in circumstances answers only the threshold question in this modification
proceeding. Armbrister, 414 S.W.3d at 705. It does not predetermine the outcome of the
case. Id. The second step of the court’s analysis entails a determination of the child’s
best interests, utilizing the statutorily mandated factors. Id. “In any proceeding between
parents under this chapter, the best interests of the child shall be the standard by which
the court determines and allocates the parties’ parental responsibilities.” Tenn. Code Ann.
§ 36-6-401(a). When fashioning a parenting plan, trial courts must allocate parental
decision-making authority, described statutorily as “parenting responsibilities.” See Tenn.
Code Ann. § 36-6-402(2) (“ʽParenting responsibilities’ means those aspects of the parent-
child relationship in which the parent makes decisions and performs duties necessary for
the care and growth of the child.”)4 A trial court has broad discretion to limit or modify

       4
           In relevant portion, Tennessee Code Annotated Section 36-6-402(2), also states as follows:

               “Parenting responsibilities,” the establishment of which is the objective
       of a permanent parenting plan, include:
               (A) Providing for the child’s emotional care and stability, including
       maintaining a loving, stable, consistent, and nurturing relationship with the child
       and supervising the child to encourage and protect emotional, intellectual, moral
       and spiritual development;
               (B) Providing for the child’s physical care, including attending to the
       daily needs of the child, such as feeding, clothing, physical care, and grooming,
       supervision, health care, and day care, and engaging in other activities that are
       appropriate to the developmental level of the child and that are within the social
       and economic circumstances of the particular family;
               (C) Providing encouragement and protection of the child’s intellectual
       and moral development, including attending to adequate education for the child,
       including remedial or other education essential to the best interests of the child;
               (D) Assisting the child in developing and maintaining appropriate
       interpersonal relationships;
               (E) Exercising appropriate judgment regarding the child’s welfare,
       consistent with the child’s developmental level and the family’s social and
                                                   -7-
provisions of an existing parenting plan, including the allocation of parental
responsibilities, if the court finds that modification is in the child’s best interest. See
Tenn. Code Ann. § 36-6-406(d)(8).5 A permanent parenting plan must also: “(1)
[p]rovide for the child’s changing needs as the child grows and matures, in a way that
minimizes the need for further modification of the parenting plan; (2) establish the
authority and responsibilities of each parent with respect to the child, consistent with the
criteria in [the statute]; and (3) minimize the child’s exposure to harmful potential
conflict.” Tenn. Code Ann. § 36-6-404(a). We now turn to evaluate the trial court’s
modifications in light of the evidence in the record.

        Both parties presented evidence illustrating their ongoing disagreements related to
the child’s upbringing. For example, the parties have opposing views regarding their
child’s healthcare. Mother is a registered nurse. Father does not believe in man-made
pharmaceuticals and testified that he is against vaccinating the child. Mother, however,
has vaccinated the child because Mother believes vaccinations are important to the
child’s overall health, and the child’s school requires that the child receive vaccinations.
Father testified that he has told the child that vaccinations are “not good” for her and that
they “make her stupid.”6 The child’s medical records indicate, “patient states in her own
words that dad tells her vaccines make [her] sick and make me not smart.” Mother
testified that she does not want the child to fear medical treatment.

       The parties also disagree concerning the potential benefits of counseling for the
child. Mother testified that she believes counseling could be beneficial to the child, but
that Father has refused to give his consent. Mother proffered an e-mail from Father in
support of her contentions, in which Father states:

        You do NOT have my consent to start [the child] in “counseling therapy.”
        …. I do Not give you consent for starting [the child] in “counseling
        therapy.”…. As Parents … it is our responsibility … to facilitate a healthy
        emotional state not a therapist.


        economic circumstances; and
                 (F) Providing any financial security and support of the child in addition
        to child support obligations;
        5
           Tenn. Code Ann. § 36-6-406(d)(8) states,“[a] parent’s involvement or conduct may have an
adverse effect on the child’s best interest, and the court may preclude or limit any provisions of a
parenting plan, if any of the following limiting factors are found to exist after a hearing . . . [s]uch other
factors or conduct [that] the court expressly finds adverse to best interests of the child.”
        6
         Father sent Mother a text message on November 21, 2015, stating, “[h]eads up [the child] is sick
again. Thanks to the poison injected in her. I absolutely despise your idea of medicine.”
                                                    -8-
       The parties also disagree concerning the child’s education. Father desires to
homeschool the child while Mother has enrolled the child in public school. Nonetheless,
both parents testified that the child is doing well in public school.

       The parties also celebrate different holidays. Father testified that he believes
Mother’s religious and secular holidays are sinful “stumbling blocks.” Mother, however,
celebrates her religious and secular holidays with the child. Father testified that he
believes that participation in Halloween, Christmas, Easter, birthdays, Mother’s Day,
Father’s Day, and Thanksgiving is sinful. He testified that he prays over the child when
she returns from participating in activities he views as stumbling blocks. Mother
expressed concern that Father’s behavior is leading the child to believe that participating
in Mother’s religious and secular holidays is sinful. However, Father testified that he
allowed the child to stay with the Mother on her religious and secular holidays in the
past, and he acknowledged that Mother can celebrate whatever holidays she chooses.

       The trial court considered the evidence in light of the statutory factors and
concluded that modification of the existing parenting plan was in the child’s best interest.
While the trial court generally preserved the provisions of the original parenting plan, it
also recognized that the allocation of parenting responsibilities and parenting time on
religious and secular holidays was resulting in conflict between the parties and attempted
to fashion a plan that would mitigate future conflict.

        Based upon the record and the totality of the circumstances, we cannot conclude
that the evidence preponderates against the trial court’s best-interest finding. Nor may we
conclude that the trial court abused its discretion in fashioning the modifications it made
to the parenting plan.

       III. FAILURE OF THE COURT TO MODIFY THE PARENTING PLAN TO
       ADDRESS THE ALIENATION BY FATHER AND CONFLICT BETWEEN
                               THE PARTIES

        Mother argues on appeal that the trial court erred in failing to adopt her proposed
permanent parenting plan, in toto, and by allowing Father to continue to expose the child
to his religion. Mother testified that the child experiences stomach aches before returning
to Father’s house, and Mother believes Father’s practice of praying over the child is
teaching the child that Mother’s lifestyle is morally corrupt. Both parties testified that
they felt the child was conflicted because of her parents’ opposing religious and social
views. Having acknowledged the parents’ concerns regarding the child’s exposure to
their conflicting religions, the trial court nevertheless concluded that there was not
sufficient proof in the record to justify the court’s imposition of a parenting plan that
would effectively advance Mother’s religion while inhibiting Father’s religion.
                                           -9-
        Our courts have consistently held that parents have a fundamental right to practice
their religion, as well as an important interest in their child’s religious upbringing. See
Neely v. Neely, 737 S.W.2d 539, 543 (Tenn. Ct. App. 1987). Out of respect for these
interests, courts strive to maintain strict neutrality in cases involving religious disputes
between divorced parents. Id “In fact, the law tolerates and even encourages, up to a
point, the child’s exposure to the religious influences of both parents even if they are
divided in their faiths.” Id. (citing Felton v. Felton, 383 Mass. 232, 418 N.E.2d 606, 607
(1981)).

        However, the welfare and best interest of the child are always the court’s
paramount concerns, and a court may interfere when there is a clear and affirmative
showing that one parent’s religious beliefs and practices threaten the health and well-
being of the child. Id.; Luke v. Luke, 651 S.W.2d 219 (Tenn. 1983).7 In Neely, this Court
confronted similar facts when a father desired to take his child to a Pentecostal church,
while the parents’ custody agreement8 mandated that the child would exclusively attend
the mother’s Baptist church. Neely, 737 S.W.2d at 543. Based solely upon the mother’s
testimony that she feared that exposure to the father’s religion could confuse and harm
the child, the trial court refused the father’s request to amend the agreement to permit the
father to take the child to his church. Id. However, we reversed the decision of the trial
court, reasoning that the mother’s unsubstantiated claims that exposure to both religions
would have harmful effects on the child did not justify the trial court’s deviation from
strict neutrality. Id. We stated:

                 The harm to a child from being exposed to its parents’ conflicting
                 religious beliefs cannot be simply assumed or surmised. It must be
                 demonstrated in detail. Thus, a custodial parent’s assertions that the
                 child will be harmed or might be confused do not provide a court
                 with a sufficient basis to interfere with the non-custodial parent’s
                 interests in exposing a child to his or her religious beliefs.

        7
           Tennessee Code Annotated Section 36-6-406(d) states, inter alia, “[a] parent’s involvement or
conduct may have an adverse effect on the child’s best interest, and the court may preclude or limit any
provisions of a parenting plan, if any of the following limiting factors are found to exist after a hearing: . .
. (5) the abusive use of conflict by the parent that creates the danger of damage to the child’s
psychological development; . . . (8) [s]uch other factors or conduct as the court expressly finds adverse to
the best interests of the child.”
        8
         Neely was decided before the enactment of Tennessee Code Annotated Section 36-6-401 to 36-
6-414, effective January 1, 2001, which mandates that any final decree awarding or modifying custody
must include a permanent parenting plan. See W. Walton Garrett, 19A Tenn. Prac. Tenn. Divorce,
Alimony & Child Custody § 25:1 (2nd ed. database updated Dec. 2015). Accordingly, the parties’
parenting agreement in Neely is referred to as the “custody agreement.”

                                                    - 10 -
Id. (citation omitted).9

       The trial court in this case, as we held in Neely, concluded that Mother’s evidence
was insufficient to prove that the child’s exposure to Father’s religion was harmful.
Again, we note that we may only overturn the trial court’s discretionary decision in
modifying the parties’ parenting plan for an abuse of discretion. Based on our review of
the record in this case, we conclude that the trial court applied the proper legal standards
and fashioned a parenting plan within the spectrum of proper reasonable results.
Accordingly, we affirm its decision.

                                        IV. ATTORNEY’S FEES

        Both parents seek an award of attorneys’ fees on appeal. However, Mother
waived her claim for attorneys’ fees because she did not raise the issue in her principal
brief, and “it is not the office of a reply brief to raise issues on appeal.” Nw. Tenn.
Motorsports, LLC v. Tenn. Asphalt Co., 410 S.W.3d 810, 819 (Tenn. Ct. App. 2011).
Regarding Father’s claim to attorneys’ fees, appellate courts have discretion to award a
prevailing party fees incurred on appeal. Tenn. Code Ann. § 36-5-103(c); Broadrick v.
Broadrick, 2015 WL 1947186, at *8. “We consider the following factors in our decision
to award fees: (1) the requesting party’s ability to pay the accrued fees; (2) the requesting
party’s success in the appeal; (3) whether the requesting party sought the appeal in good
faith; and (4) any other relevant equitable factors.” See Broadrick, 2015 WL 1947186, at
*8 (citing Hill v. Hill, No. M2006-02753-COA-R3_CV, 2007 WL 4404097, at *6 (Tenn.
Ct. App. Dec. 17, 2007). In view of these factors and the totality of the circumstances,
including our ultimate decision in this case, we respectfully decline to award Father his
attorneys’ fees incurred on appeal.

                                            CONCLUSION

       For the foregoing reasons, we affirm the judgment of the trial court modifying the
parties’ parenting plan. Additionally, we deny both parties’ requests for attorneys’ fees
incurred on appeal. Costs of this appeal are taxed one-half to Appellant Christen Nicole


        9
          In Neely, the court noted that, “courts have based findings that the parents’ conflicting religious
beliefs are harming the child upon the testimony of psychologists, ministers, and rabbis.” Neely, 737
S.W.2d 543 n.2 (citing Funk v. Ossman, 150 Ariz. 578, 724 P.2d 1247 (Ct. App. 1986); Andros v. Andros,
396 N.W.2d 917 (Minn. Ct. App. 1986); Bentley v. Bentley, 86 A.D.2d 926, 448 N.Y.S.2d 559 (1982));
see also Baker v. Baker, No. 03A01-9704-GS-001115, 1997 WL 731939, *6 (Tenn. Ct. App. Nov. 25,
1997) (holding that a mother had presented sufficient evidence to justify the court’s interference with the
father’s religious practices when a psychologist, a licensed clinical social worker, family members,
friends, and clergy testified that the father’s religious practices were harming and confusing the children).
                                                   - 11 -
Pankratz and her surety, and one-half to Appellee Dion Pankratz, for which execution
may issue, if necessary.


                                                _________________________________
                                                ARNOLD B. GOLDIN, JUDGE




                                       - 12 -